Chase, J.
determined, that under the will of Daniel of SI. Thomas Jenifer, his nephew, Daniel Jenifer, the lessor of the plaintiff, under the residuary clause, took the land in question, subject to the payment of debts and legacies, and that the executor, under the power in the will to sell for the purpose of paying debts and legacies, had a right and power to sell the land in question; and that by the sale to Caleb Steuart, and a conveyance to him by the executor, pursuant to the will, the legal estate would be divested out of the devisee, and acquired by the vendee under the executor’s sale. That by the sale, Steuart gained an equitable interest only, and the legal estate remained in the devisee.